Third District Court of Appeal
                                State of Florida

                         Opinion filed December 23, 2015.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                 No. 3D15-915
                          Lower Tribunal No. 07-39012
                              ________________


                                 Patrick Lively,
                                     Appellant,

                                          vs.

                             The State of Florida,
                                     Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.315(a) from the
Circuit Court for Miami-Dade County, Jorge Rodriguez-Chomat, Judge.

      Patrick Lively, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.

Before WELLS, FERNANDEZ and SCALES, JJ.

      WELLS, Judge.

      Patrick Lively appeals from an order denying his pro se motion, made within

two years after his conviction and sentence were affirmed by this court, to dismiss
the information against him. While not included in a Florida Rule of Criminal

Procedure 3.850 motion, we treat the motion to dismiss as such because there is no

other mechanism by which the court below, and thus this court, could address it.

Treating it as such, we affirm the order on appeal denying Lively’s motion.




                                         2